Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because poor quality and difficult to recognize the details.  
The drawings are objected to as failing to comply with 37 CFR 1.84(l): all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. 
The drawings are objected to as failing to comply with 37 CFR 1.84(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must 

Examiner requests a clean copy of the drawings with well-defined lines and preferably with typed numbers so that the drawings are clear and can be easily compared to the rest of the disclosure. Examiner requested a copy of the drawings with no solid black shading area. Examiner requests a copy of cross sections drawings without shading.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 11-12 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Abehasera (US20200269254A1).

Regarding claim 1, Abehasera disclose a device for grinding dried plant matter (abstract and paragraph 0002), comprising:
a grinding assembly (fig.2: (9)) for grinding dried plant matter into particulates (paragraph 0012); and
an igniter assembly having an igniter (fig.2: (2)) for igniting the particulates (paragraphs 0013 and 0016);
wherein the grinding assembly and the igniter assembly interlock to form a contiguous apparatus (fig.1).


Regarding claims 2 and 3, Abehasera disclose the igniter is a flameless lighter, wherein the igniter is a coil lighter (paragraph 0013: coil-type” i.e. flameless).

Regarding claim 4, Abehasera disclose the igniter assembly includes a USB port for receiving an electrical charge to power the igniter (claim 10 and paragraphs 0010-0011 and 0013).

Regarding claim 5, Abehasera disclose wherein the igniter assembly includes a USB port for receiving an electrical charge to power the igniter (claim 10 and paragraphs 0010-0011 and 0013).
Regarding claim 6, Abehasera disclose wherein the igniter assembly includes a port for receiving an electrical charge from an external power source (claim 10 and paragraphs 0010-0011 and 0013).

Regarding claim 11, Abehasera disclose wherein the igniter assembly includes a controller for automatically turning off the igniter after a predetermined period of continuous use (paragraph 0010: control programming for the various input and output peripherals; safety protection).

Regarding claim 12, Abehasera disclose the igniter assembly includes one or more safety features for controlling operation of the igniter paragraph 0010: control programming for the various input and output peripherals; safety protection).


Claims 1 and 13-14 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by the non-patent literature The SmoCAN Smoking System (SCSS, first available date 09/11/2018).

Regarding claim 1, SCSS disclose a device for grinding dried plant matter (page 1 and fig.), comprising:
a grinding assembly for grinding dried plant matter into particulates(see fig. below); and
an igniter assembly having an igniter for igniting the particulates(see fig. below);





    PNG
    media_image1.png
    547
    670
    media_image1.png
    Greyscale



















Regarding claim 13, SCSS disclose wherein the igniter is a metal match-type lighter (see fig. above: metal matchstick).

Regarding claim 14, SCSS disclose the igniter includes a metal matchstick (see fig. above) and wherein the igniter assembly forms a recessed compartment for storing a cache of lighter fluid and for receiving the metal matchstick (see fig.: above the lighter is a liquid type lighter).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over the non-patent literature The SmoCAN Smoking System (SCSS, first available date 09/11/2018) in view of Abehasera (US20200269254A1).

Regarding claim 6, SCSS does not disclose wherein the igniter assembly includes a port for receiving an electrical charge from an external power source.

Abehasera teaches a device for grinding dried plant matter (abstract and paragraph 0002), comprising:
a grinding assembly (fig.2: (9)) for grinding dried plant matter into particulates (paragraph 0012); and
an igniter assembly having an igniter (fig.2: (2)) for igniting the particulates (paragraphs 0013 and 0016);
wherein the grinding assembly and the igniter assembly interlock to form a contiguous apparatus (fig.1);
wherein the igniter assembly includes a port for receiving an electrical charge from an external power source (claim 10 and paragraphs 0010-0011 and 0013).

Bothe of the prior arts of SCSS and Abehasera are related to an ignition lighter that combined to a grinding device configure to grind dried plant.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the igniter assembly of SCSS by the igniter assembly that includes a port for receiving an electrical charge from an external power source as taught by Abehasera, since it has been held that the combining prior art elements according to known methods to yield predictable results 

Regarding claim 7, SCSS disclose the grinding assembly includes a first grinding tier having a plurality of protruding pegs (see fig. above), a second grinding tier having a plurality of protruding pegs (see fig. above), and a grinding assembly lid (see fig. above).

Regarding claim 8, SCSS disclose the grinding assembly further includes a sifting tier (page 1 and see fig. above) having a mesh screen for sifting particulates.

Regarding claims 9 and 10, SCSS disclose a rotatable igniter lid (see fig. above) for removably covering the igniter when the igniter is not in use.

Regarding claim 15, SCSS disclose a grinding assembly for grinding dried plant matter into particulates (see fig. above);
the grinding assembly includes a first grinding tier having a plurality of protruding pegs (see fig. above), a second grinding tier having a plurality of protruding pegs (see fig. above), and a grinding assembly lid (see fig. above);
an igniter assembly having an igniter for igniting the particulates(see fig. above);
a rotatable igniter lid (see fig. above) for removably covering the igniter when the igniter is not in use.


SCSS does not disclose wherein the igniter assembly includes a port for receiving an electrical charge from an external power source.

Abehasera teaches a device for grinding dried plant matter (abstract and paragraph 0002), comprising:
a grinding assembly (fig.2: (9)) for grinding dried plant matter into particulates (paragraph 0012); and
an igniter assembly having an igniter (fig.2: (2)) for igniting the particulates (paragraphs 0013 and 0016);
wherein the grinding assembly and the igniter assembly interlock to form a contiguous apparatus (fig.1);
wherein the igniter assembly includes a port for receiving an electrical charge from an external power source (claim 10 and paragraphs 0010-0011 and 0013).

Bothe of the prior arts of SCSS and Abehasera are related to an ignition lighter that combined to a grinding device configure to grind dried plant.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the igniter assembly of SCSS by the igniter assembly that includes a port for receiving an electrical charge from an 

Regarding claims 16 and 17, Abehasera teaches the igniter is a flameless lighter, wherein the igniter is a coil lighter (paragraph 0013: coil-type” i.e. flameless).

Regarding claim 18, Abehasera teaches wherein the port is a USB port (claim 10 and paragraphs 0010-0011 and 0013).

Regarding claim 19, Abehasera teaches wherein the igniter assembly includes a controller for automatically turning off the igniter after a predetermined period of continuous use (paragraph 0010: control programming for the various input and output peripherals; safety protection).

Regarding claim 20, SCSS disclose wherein the igniter is a metal match-type lighter (see fig. above: metal matchstick).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Magnone (US20130160778A1).

Magnone disclose a grinding assembly (figs.1 and 5 : (57)) and a igniter assembly  (figs.1,2 and 10: (13)) interlock to form a contiguous apparatus (abstract and paragraphs 0021 and 0024).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725